DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species II (with claims 1-8, 10, 12-16 and 31 readable thereon) in the reply filed on 20 January 2022 is acknowledged.
Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-16, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0267340 to MALHEIROS.
Regarding claims 1-8, 10, 12-16, and 31, MALHEIROS (in Figs. 1, 4-8, and associated text) discloses a laundry washing machine (10) comprising: 
a cabinet (12) supporting a washing drum (20) adapted to receive laundry, and a washing tub (18) external to the washing drum;
a dispenser (100) having a first region with an open top (116) configured to receive a unit dose package comprising a pre-measured amount of treating agent incorporated into a water-soluble pouch (see, e.g., Fig. 7; note use of a unit dose package is intended use of the apparatus and the dispenser of MALHEIROS is fully capable of such use), the first region having walls (112,114,124) and a dispenser outlet (118), the dispenser outlet being dimensioned to hold the unit dose package within a predefined zone within the first region when the unit dose package is in an unbroken state (see, e.g., Fig. 7);
a controllable valve (52,136) having a valve inlet and a valve outlet, the valve inlet being configured to connect to a source of pressurized water;
a water conveying line (130) fluidly connected to the valve outlet and having one or more outlets (56,134), wherein the entirety of the water conveying line is water tight except for the one or more outlets, and the one or more outlets are configured to direct a respective pressurized flow of water therethrough (note conduits 54,130 between valve 136 and nozzles 54,134 proximate to dispenser 100);
wherein the one or more outlets comprises at least one outlet configured to direct a respective pressurized flow of water into the first region towards the predefined zone (outlet 134 is a spray nozzle that sprays liquid into the dispenser with water that is manifestly pressurized; spray nozzle 56 requires a suitable amount of pressure in ¶ [0033]), 
wherein the at least one outlet is configured to generate its respective pressurized flow of water as a water jet (the outlet configuration in MALHEIROS is fully capable of the intended use of generating a water jet),
wherein the at least one outlet is configured to generate its respective pressurized flow of water as a laminar-flow water jet (the outlet configuration in MALHEIROS is fully capable of the intended use of generating a laminar-flow water jet),
wherein the predefined zone is located between the at least one outlet and the dispenser outlet (see, e.g., Figs. 4-7),
wherein the at least one outlet is configured such that its respective pressurized flow of water is oriented to push the unit dose package towards the dispenser outlet (see, e.g., Figs. 4-7),
wherein the one or more outlets (one of 56 or 134) comprises at least one additional outlet (other of 56 or 134) configured to direct a respective flow of water configured to push the unit dose package towards the dispenser outlet,
wherein the dispenser is configured to receive a quantity of powdered detergent, and the one or more outlets comprises at least one additional outlet configured to direct a respective flow of water to move the quantity of powdered detergent, when present, towards the dispenser outlet (the dispenser of MALHEIROS has a configuration that is fully capable of the intended use of using a powdered detergent or unit dose package),
wherein the dispenser is configured to receive a quantity of powdered detergent, and the one or more outlets comprises at least one additional outlet configured to direct a respective flow of water to move the quantity of powdered detergent towards the washing drum (see above regarding plural outlets and intended use of detergents), wherein the dispenser outlet is located below the walls (outlets 118 are below walls 112 and 124),
wherein the dispenser outlet comprises one or more ribs configured to hold the unit dose package within the predefined zone within the first region when the unit dose package is in an unbroken state (note portions between outlets 118 readable on ribs),
further comprising a control unit (88) operatively connected to the controllable valve, and configured to open the controllable valve for a first predetermined period of time selected to break a water soluble pouch of a unit dose package (see ¶ [0038] wherein the controller controls valve 136 as needed to provide liquid to the dispensing conduit; note that washing machine controller operations generally are performed based on time; also note the controller operates the valve “as needed to provide liquid to the dispenser supply conduit”),
wherein the control unit is further configured to operate the controllable valve for a second predetermined period of time selected to flush at least a portion of the treating agent through the dispenser outlet (see control unit valve operation above),
wherein the control unit is further configured to direct a flow of water through the first region for a third predetermined period of time selected to move the unit dose package towards the dispenser outlet (see control unit valve operation above),
wherein the control unit is further configured to pause between the third predetermined period of time and the first predetermined period of time (see control unit valve operation above),
wherein the walls converge towards a bottom wall within the first region (see Figs. 5-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALHEIROS.
MALHEIROS, supra, discloses the claimed invention including a control unit operably connected to a controllable valve, and controlling the valve for a time (inherent/implicit to a washing cycle) to supply water to the dispenser.  Examiner’s primary position is that predetermined times are used in MALHEIROS to perform this portion of a timed washing cycle.  Even if assuming, arguendo, that MALHEIROS does not control the valve for plural predetermined times and pauses as claimed, such programming of the controller to perform these functions would be well within the level and skill of one having ordinary skill in the art, particularly since MALHEIROS clearly discloses performing the water supply operation to achieve the same results of breaking   Moreover, time is a result effective variable in a washing machine operation cycle and of water supply for dispensing detergent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the water supply time to dispense the detergent as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05 regarding Obviousness of Ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711